DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to claim 1, 
Step 2A, Prong One

The claim recites in part:
invoking the confidence assessment module to assess a training corpus comprised of a plurality of coded encounters, to produce resultant confidence values associated with each encounter;
comparing the resultant confidence values to a target confidence value; 
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
Accordingly, at Step 2A, Prong One, the claim is directed to an abstract idea.

Step 2A, Prong Two

The claim further recites “if the resultant confidence values differ from the target confidence value by at least a predetermined amount, invoking a training module to train the confidence assessment model to produce resultant confidence values closer to the target confidence value.” These elements are recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).   These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The claim further recites a generic computer which is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). 
In addition, the recitation of congestion or crowding of services amounts to generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)).  As such, the claim does not integrate the judicial exception into a practical application.  
Accordingly, at Step 2A, Prong Two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.


Step 2B
The limitations “if the resultant confidence values differ from the target confidence value by at least a predetermined amount, invoking a training module to train the confidence assessment model to produce resultant confidence values closer to the target confidence value” are recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception.   These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).  The computer is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

As to claim 2, Under the broadest reasonable interpretation, the limitations “training the confidence assessment model comprises adjusting edge weight values within the confidence assessment module” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claim 3, Under the broadest reasonable interpretation, the limitations “the confidence assessment module is a neural network-based confidence assessment module comprising at least one layer of binary input nodes, one layer of intermediate nodes, and an output layer comprising at least one output node, and wherein nodes between layers are weighted with edge weight values, and wherein adjusting edge weight values comprises: applying an error function to variables within the confidence assessment module to determine an error of the resultant confidence value as compared with the target confidence value; calculating the derivative of the error function to determine how the edge weight values should be modified to decrease the error; and modifying the edge weight values” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claim 4, Under the broadest reasonable interpretation, the limitations “wherein each of the plurality of coded encounters comprises documentation associated with a patient’s encounter with a healthcare provider, and codes associated with that encounter.” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claim 5, the limitations “wherein the at least one output node comprises the confidence value” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).

As to claim 6, the limitations “wherein the resultant confidence values are indicative of the likelihood that the code associated with the patient’s encounter with the healthcare organization is accurate” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al (US 2013/0339202).
As to claim 1, Zhao et al teaches a computer-implemented method (paragraph [0008]...a computer system) of training (paragraph [0018]...train various statistical models that capture relationships) a confidence assessment module  (paragraph [0018]...billing error detection engine ; paragraph [0028]...higher scores correspond to higher chances of having a miscoding or a missing charge) that calculates (paragraph [0020]...processor)  a confidence value (paragraph [0028]...can score the data for comparison purposes. For example, higher scores correspond to higher chances of having a miscoding or a missing charge) indicative of the extent to which a code (paragraph [0007]... specific procedure codes) associated with a patient’s encounter (paragraph [0018]... patient/client billing data) with a healthcare organization (paragraph [0005]...healthcare) is proper (paragraph [0003]...detecting billing errors), the computer-implemented method comprising:
invoking (paragraph [0027]...user interface) the confidence assessment module (paragraph [0018]...billing error detection engine to assess a training corpus (paragraph [0027]...information about a billing record) comprised of a plurality of coded encounters (paragraph [0027]...Healthcare Common Procedure Coding System (HCPCS) codes 90 ; paragraph [0007]... procedure codes), to produce resultant confidence values associated with each encounter (paragraph [0028]...Each model can detect potential problems in billing data, and can score the data for comparison purposes. For example, higher scores correspond to higher chances of having a miscoding or a missing charge. Upon detection of a problem in step 116 (e.g., unusual combination of codes for a particular visit), the system flags the billing record for review in step 118, and creates a scored action list in step 120 that prioritizes both the amount to be added and likelihood that there is a problem. In step 122, the system generates results, e.g., displays a report summarizing detected billing errors (such as shown in FIG. 6));
comparing (paragraph [0053]... compared ; paragraph [0028]...each model can detect potential problems in billing data, and can score the data for comparison purposes) the resultant confidence values (paragraph [0053]...predicted value) to a target confidence value (paragraph [0028]...current value); and 
if the resultant confidence values differ from the target confidence value by at least a predetermined amount (paragraph [0053]...the predicted value is compared to the current value of the variable. If the difference is higher than a threshold (which is a product of mean square error of the model and a pre-decided constant) and the current value is lower than the predicted value, a recommendation is made to increase quantity of this variable), invoking a training module (paragraph [0018]...the system 10 could utilize historical patient/client billing data to train various statistical models that capture relationships, such as those between procedures, diagnoses, and any other billing codes. Further, the system 10 can prioritize missing charges, learn from feedback, and efficiently review every claim with computerized algorithms, both in pre- and post-bill review settings) to train the confidence assessment model to produce resultant confidence values closer to the target confidence value (paragraph [0052]...extra fields could be calculated (e.g., stay duration) to better model quantities. The quantity modeling consists of two steps: variable selection and regression. In the variable selection step, the initial dependent set is initialized to the empty set. Incrementally, variables from the pool are added to minimize the mean square residual of the target quantity. This step is repeated until the improvement in terms of residuals is smaller than a threshold. Once the dependent variable is set, a simple linear regression is used to construct a quantitative prediction model to predict quantities. For each model, the residual root mean square error is also noted)

As to claim 2, Zhao et al teaches the computer-implemented method, wherein training the confidence assessment model (paragraph [0018]...billing error detection engine ; paragraph [0028]...higher scores correspond to higher chances of having a miscoding or a missing charge) comprises adjusting (paragraph [0044]...b.sub.j is the bias of hidden unit j and W.sup.j is the set of weights that represent the influence that the visible nodes x have on the behavior of hidden node h.sub.j. Visible nodes are triggered according to the distribution) edge weight values (paragraph [0044]...weights) within the confidence assessment module.

As to claim 3, Zhao et al teaches the computer-implemented method , wherein the confidence assessment module (paragraph [0018]...billing error detection engine ; paragraph [0028]... detect potential problems in billing data, and can score the data for comparison purposes) is a neural network-based (paragraph [0033]...neural network) confidence assessment module comprising at least one layer (paragraph [0033]...input layer) of binary input nodes (paragraph [0033]...accept binary and categorical inputs), one layer of intermediate nodes (paragraph [0033]...a number of considerably smaller hidden layers), and an output layer (paragraph [0033]...output layer) comprising at least one output node (paragraph [0028]...can score the data for comparison purposes ; paragraph [0028]... the system generates results, e.g., displays a report summarizing detected billing errors), and wherein nodes (paragraph [0044]...nodes).between layers are weighted with edge weight values (paragraph [0044]...weights), and wherein adjusting edge weight values (paragraph [0044]...b.sub.j is the bias of hidden unit j and W.sup.j is the set of weights that represent the influence that the visible nodes x have on the behavior of hidden node h.sub.j. Visible nodes are triggered according to the distribution) edge weight values (paragraph [0044]...weights) comprises:
applying an error function (paragraph [0052]...a simple linear regression is used to construct a quantitative prediction model to predict quantities. For each model, the residual root mean square error is also noted) to variables (paragraph [0053]...for each quantitative variable)... increase quantity of this variable) within the confidence assessment module to determine an error of the resultant confidence value (paragraph [0053]...predicted value)  as compared (paragraph [0053]... compared ; paragraph [0028]...each model can detect potential problems in billing data, and can score the data for comparison purposes) with the target confidence value (paragraph [0052]... Extra fields could be calculated (e.g., stay duration) to better model quantities. The quantity modeling consists of two steps: variable selection and regression. In the variable selection step, the initial dependent set is initialized to the empty set. Incrementally, variables from the pool are added to minimize the mean square residual of the target quantity. This step is repeated until the improvement in terms of residuals is smaller than a threshold. Once the dependent variable is set, a simple linear regression is used to construct a quantitative prediction model to predict quantities. For each model, the residual root mean square error is also noted ; paragraph [0053]...for each quantitative variable, the predicted value is compared to the current value of the variable. If the difference is higher than a threshold (which is a product of mean square error of the model and a pre-decided constant) and the current value is lower than the predicted value, a recommendation is made to increase quantity of this variable); 
calculating the derivative (paragraph [0061]...along with several derivative features which aim to take advantage of the partially hierarchical structure of the coding systems) of the error function to determine how the edge weight values (paragraph [0062]... real feedback are given higher weight in training than) should be modified to decrease the error; and modifying the edge weight values (paragraph [0044]...b.sub.j is the bias of hidden unit j and W.sup.j is the set of weights that represent the influence that the visible nodes x have on the behavior of hidden node h.sub.j. Visible nodes are triggered according to the distribution).

As to claim 4, Zhao et al teaches the computer-implemented method, wherein each of the plurality of coded encounters (paragraph [0027]...Healthcare Common Procedure Coding System (HCPCS) codes 90 ; paragraph [0007]... procedure codes) comprises documentation associated (paragraph [0018]...procedures, diagnoses, and any other billing codes) with a patient’s encounter with a healthcare provider, and codes associated with that encounter (paragraph [0030]...every patient visit has charges associated with it and each charge has a department code assigned to it).

As to claim 5, Zhao et al teaches the computer-implemented method, wherein the at least one output node (paragraph [0028]...can score the data for comparison purposes ; paragraph [0028]... the system generates results, e.g., displays a report summarizing detected billing errors) comprises the confidence value (paragraph [0028]...can score the data for comparison purposes. For example, higher scores correspond to higher chances of having a miscoding or a missing charge)




As to claim 6, Zhao et al teaches a computer-implemented method, wherein the resultant confidence values (paragraph [0028]...can score the data for comparison purposes. For example, higher scores correspond to higher chances of having a miscoding or a missing charge) are indicative of the likelihood that the code (paragraph [0030]...every patient visit has charges associated with it and each charge has a department code assigned to it) associated with the patient’s encounter with the healthcare organization is accurate (paragraph [0028]...higher scores correspond to higher chances of having a miscoding or a missing charge. Upon detection of a problem in step 116 (e.g., unusual combination of codes for a particular visit), the system flags the billing record for review in step 118, and creates a scored action list in step 120 that prioritizes both the amount to be added and likelihood that there is a problem. In step 122, the system generates results, e.g., displays a report summarizing detected billing errors (such as shown in FIG. 6)).


Allowable Subject Matter
Claims 7 – 10 are allowable over the prior art of record because the art of record does not disclose or suggest obvious automatically providing the code and patient-related healthcare records to the billing system, when it is determined that the confidence value meets the threshold value; wherein the trained neural network model comprises a binary neural network having a layer containing the binary input nodes, a layer of intermediate nodes, and the output node, the output node indicative of the confidence value, the nodes between layers 30 are represented as edges, and each edge associated with an edge weight variable that defines the relative weight given to the edge and the neural network has been trained by a training module that automatically adjusts edge weight values, the training comprising: invoking a confidence assessment module to assess a training corpus comprised of a plurality of coded encounters, to produce resultant confidence values associated with each encounter; comparing the resultant confidence values to a target confidence value; and  if the resultant confidence values differ from the target confidence value by at least a predetermined amount, invoking a training module to adjust the edge weight values within the confidence assessment model to produce resultant confidence values closer to the target confidence value, in combination with the rest of the claimed limitations.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/Primary Examiner, Art Unit 2128